

116 HR 4584 IH: Financial Aid Fairness for Students Act
U.S. House of Representatives
2019-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4584IN THE HOUSE OF REPRESENTATIVESOctober 1, 2019Ms. Bass (for herself, Mr. Danny K. Davis of Illinois, Mr. Vargas, Mr. Trone, Ms. Jackson Lee, Mr. Hastings, Ms. Moore, Mr. Pocan, Ms. Norton, Mr. Bishop of Georgia, Mr. Kennedy, Ms. Meng, Ms. Pressley, Mr. Evans, Ms. Roybal-Allard, Mr. Cárdenas, Ms. Lee of California, Mrs. Watson Coleman, Ms. Fudge, Mr. Rush, Ms. Johnson of Texas, Mr. Brown of Maryland, Mrs. Hayes, Mr. Payne, Mr. Thompson of Mississippi, Mr. Clay, Ms. Schakowsky, Mr. Blumenauer, Mr. Crist, Mr. Rouda, Mr. Young, Mr. Johnson of Georgia, Mr. Serrano, Ms. Barragán, Mr. García of Illinois, and Ms. Judy Chu of California) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 to repeal the suspension of eligibility for assistance
			 under title IV due to drug-related offenses.
	
 1.Short titleThis Act may be cited as the Financial Aid Fairness for Students Act or the FAFSA Act. 2.FindingsCongress finds the following:
 (1)Expanding the ability of low- and middle-income borrowers to pursue higher education is critical to reversing decades of exclusionary policies that have adversely impacted people of color.
 (2)Under current law, individuals with drug-related offenses are precluded from accessing Federal grants, loans, and work-study aid pursuant to section 484(r) of the Higher Education Act of 1965 (20 U.S.C. 1091(r)), commonly referred to as the Aid Elimination Penalty.
 (3)The Free Application for Federal Student Aid (FAFSA) screens applicants for Federal financial aid based on her or his history of drug offenses.
 (4)Given that criminal sentencing laws in the United States disproportionately impact racial minorities and low-income communities, the Aid Elimination Penalty may disproportionately hinder these same groups from accessing Federal financial aid.
 (5)Recognizing that an educated citizenry is the powerhouse of the Nation, that higher education allows Americans to access well-paying jobs, health­care, strong interpersonal relationships and a higher quality of life, the Federal Government should in­cen­tiv­ize the pursuit of higher education while ensuring equality of opportunity.
			3.Repeal of suspension of eligibility under the Higher Education Act of 1965 for grants, loans, and
			 work assistance for drug-related offenses
 (a)RepealSubsection (r) of section 484 of the Higher Education Act of 1965 (20 U.S.C. 1091(r)) is repealed. (b)Revision of FAFSA formSection 483 of the Higher Education Act of 1965 (20 U.S.C. 1090) is amended by adding at the end the following:
				
 (i)ConvictionsThe Secretary shall not include any question about the conviction of an applicant for the possession or sale of illegal drugs on the FAFSA (or any other form developed under subsection (a))..
 (c)Conforming amendmentsThe Higher Education Act of 1965 (20 U.S.C. 1001 et seq.) is amended— (1)in section 428(b)(3) (20 U.S.C. 1078(b)(3))—
 (A)in subparagraph (C), by striking 485(l) and inserting 485(k); and (B)in subparagraph (D), by striking 485(l) and inserting 485(k);
 (2)in section 435(d)(5) (20 U.S.C. 1085(d)(5))— (A)in subparagraph (E), by striking 485(l) and inserting 485(k); and
 (B)in subparagraph (F), by striking 485(l) and inserting 485(k); (3)in section 484 (20 U.S.C. 1091)—
 (A)by striking subsection (r); and (B)by redesignating subsections (s) and (t) as subsections (r) and (s), respectively;
 (4)in section 485 (20 U.S.C. 1092)— (A)by striking subsection (k); and
 (B)by redesignating subsections (l) and (m) as subsections (k) and (l), respectively; and (5)in section 487(e)(2)(B)(ii)(IV) (20 U.S.C. 1094(e)(2)(B)(ii)(IV)), by striking (l) of section 485 and inserting (k) of section 485.
				